Citation Nr: 0212627	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  94-36 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  A psychiatric disability, other than PTSD, was not 
present for many years after service and there is no medical 
evidence of a causal link between a current psychiatric 
disorder, other than PTSD, and service.

2.  The veteran's PTSD is the result of an accident that 
occurred many years aft his active service ended.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, other than PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.307, 
3.309 (2001).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes DD 214, Report of Separation 
from the Armed Forces of the United States; statement from 
E.A.S., M.D., dated June 1986; VA examinations dated 
September 1986, January 1991, December 1998, and July 1999; 
Social Security Administration records, to include 
examination dated in 1988 from E.H., M.D.; examination dated 
December 1988 and November 1990 statement by R.E.G., M.D.; 
June 1991 report from MRI Imaging of Morristown; examination 
conducted by K.H.K., M.D., dated January 1993; November 1994 
transcript of RO hearing; statements from the veteran's 
friend, sister and brother; U.S. Army morning reports 
received in October 1998. No additional pertinent evidence 
has been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits at issue.  The discussion in the 
statement of the case and supplemental statement of the case 
has informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  In a letter dated in July 
2001, the RO explained the provisions of VCAA and told the 
appellant that VA would assist in obtaining evidence and 
information such as medical reports, employment records, and 
records of federal agencies.  As the result of a remand, the 
veteran was also scheduled for another VA examination.

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  In addition, 
the RO has assisted the appellant in developing the claim by 
obtaining information and evidence.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim and, therefore, further development 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A is 
not necessary.

It is noted that the National Personnel Records Center (NPRC) 
responded to a records request by the RO that the veteran's 
medical records were destroyed in the fire in 1973.  The 
above mentioned medical records are not of record.

The issues involve claims for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Background

As mentioned above, the veteran's service medical records 
were not available for review.  The veteran's DD 214, Report 
of Separation from the Armed Forces of the United States, 
indicates that the veteran's most significant job assignment 
was that of laborer.  

A statement from E.A.S., M.D., dated June 1986 indicated that 
the veteran was receiving treatment and was totally disabled 
now and for an indefinite period of time.

At a September 1986 VA examination, it was noted that the 
veteran suffered an automobile accident in January 1986.  
Since the accident, the veteran indicated that he could no 
longer work and was anxious, irritable and depressed.  He 
denied previous psychiatric history.  He reported that he 
currently saw a psychiatrist and takes medication.  The 
psychiatric portion revealed that the veteran denied social 
impairment.  He was alert and well oriented.  He was tense 
and anxious and affect was normal.  Mood was depressed and 
irritable.  Paranoid ideation was expressed.  Memory was 
intact and insight was absent.  Judgment was adequate.  A 
diagnosis was anxiety and depressive reaction with hysteria 
was given.  

Social Security Administration records show that in January 
1986 the veteran was treated for injuries sustained in a 
motor vehicle accident.  The hospital discharge summary noted 
diagnoses of post concussion syndrome; with spondylitic 
myelopathy; post stress disorder; depression; carpal tunnel 
syndrome; hypertension; degenerative cervical spine; 
intermittent tremors.  An examination report dated in 1988 
from E.H., M.D., rendered diagnoses of post traumatic 
cervical myelopathy status post multiple cervical surgeries; 
moderate organic brain syndrome with associated psychiatric 
features; abnormal gait with both evidence of organic and 
functional component; no evidence of aphasia.

An examination dated December 1988, R.E.G., M.D., opined, 
when referring to the veteran's physical impairments, that 
the 1986 automobile accident was the cause of the veteran's 
present symptomatology.  He indicated that it had led to the 
disc herniation at C4-5, C5-6, and C6-7, which had required 
multiple surgical procedures of the spine.  He also indicated 
that the veteran suffered from PTSD, with conversion 
reaction, and also has post-traumatic seizure disorder, for 
which he took anti-convulsives.

A statement from R.E.G, M.D., dated November 1990 indicates 
that the veteran was under his care and was totally disabled 
due to an automobile accident in January 1986.

Two letters received by the VA in 1990 from the veteran's 
sister indicate that the veteran had a nervous breakdown when 
he was stationed in Korea and was a nervous wreck when he 
returned.  The second letter indicates that the veteran has 
become wheelchair bound due to a 1986 automobile accident 
leaving him depressed and in need of skilled assistance.  She 
indicated again in the second letter that the veteran was a 
mental wreck when he returned from the service.

At his January 1991 VA examination, the veteran reported 
being involved in an automobile accident in 1986 with spinal 
injuries and alleged unconsciousness for a few minutes.  
After spinal operations in 1986 and 1988 the veteran 
indicated he became wheelchair bound.  It was noted that the 
veteran was well oriented times 3.

A June 1991 report from MRI Imaging of Morristown diagnosed 
status post prior multi-level laminectomy with severe cord 
atrophy and cervical spine strengthening.  There had been 
multiple bilateral hemispheric lacunar infarcts.

An examination conducted by K.H.K., M.D., dated in January 
1993 indicated that the veteran's condition was greatly 
affected by emotional stress.  When the veteran was under 
unusual stress, he got attacks of seizure and intensified 
pain and weakness of extremities and complaining marked 
heaviness of extremities, especially his arms which 
interferes with his overall function.

Statements from the veteran's sister, brother, and friend in 
1993 indicated that the veteran was not the same when he 
returned from Korea and was aloof, depressed and explosive.  
They indicated that the veteran had a nervous breakdown in 
service and his personality had changed.

At his November 1994 RO hearing, the veteran testified that 
while stationed in Korea he was a demolition specialist 
disarming bombs and missiles.  The veteran indicated that two 
soldiers were killed in a minefield because they did not do 
what they were told while sweeping for mines.  The veteran 
also testified that he was subjected to two medical 
experiments while in Korea.  The first experiment had to do 
with napalm.  The other experiment had to do with exposure to 
rats.  The veteran indicated that he was told that if he 
touched one of the rats he would die.  He testified that he 
had a nervous breakdown right after the rat experiment.  The 
veteran indicated that he was relieved of duty, refused to go 
to the hospital, and was then honorably discharged.  He 
testified that he did not seek treatment after discharge from 
service.  The veteran indicated that after service he worked 
with his Aunt in a floral business full-time from 
approximately 1955 to 1986 when he was involved in an 
automobile accident which severely disabled him.

U.S. Army morning reports received by the RO in October 1998 
show the veteran's assignment with the 578th Engineers.

At his VA examination dated in December 1998, the veteran 
reported that he was combative while in service and was 
frequently in fights.  He indicated that he encountered 
occasional sniper fire but was never in actual combat and did 
not directly witness casualties.  He testified that he was 
engaged in road construction and on one occasion he witnessed 
the injury of a soldier who tripped a land mine.  The veteran 
indicated that he experienced a nervous breakdown and 
believed that the government was experimenting with him using 
chemicals.  He indicated that he assaulted two officers and 
was examined by a psychiatrist.  He reported that he was 
relieved from duty, confined to his barracks, and was 
discharged.  He indicated that he worked at his Aunt's flower 
shop until 1988.  The veteran reported that he was in an 
automobile accident in 1986 causing injury to his spine.

The examination showed the veteran to be alert, oriented 
times three with a conventional appearance.  There were no 
unusual mannerisms or behavior.  He was noted to be tense and 
irritable at times suspicious and hostile.  His responses 
were rambling, circumstantial, evasive, and vague.  The 
diagnoses were Axis I, schizophrenia, undifferentiated type; 
Axis II, personality disorder, schizoid, paranoid.

At his July 1999 VA examination, the examiner noted that all 
medical records in the claims file were reviewed.  The 
examiner also noted that the past history would not be 
repeated again as this was completed by the VA examiner in 
December 1998.  However, what would be noted supported, in 
the examiner's opinion, that the veteran was not suffering 
from PTSD.  

The veteran reported that while in Korea the military 
performed experiments on him and other soldiers.  The veteran 
reported being exposed to napalm and deadly rats, which had 
already killed 18 soldiers.  Because of this, he indicated, 
he had a nervous breakdown.  While in Korea, he reported that 
his job was to build roads and clear mine fields.  He stated 
that he did see some of them blow up while clearing mine 
fields, but denied having any nightmares.  He indicated that 
he never really saw any direct combat other than sniper fire.  
The veteran indicated that his nightmares had to do with the 
rat and napalm experiments.  

The examiner noted that in his opinion, the veteran was 
demonstrating paranoid delusional thinking but there was no 
clear evidence of a stressor that could have precipitated 
PTSD.  It was the opinion of the examiner that the 
experiments that the veteran claims were conducted on him and 
others in the military were examples of delusional thinking 
and therefore, it was felt that the examiner was dealing with 
a psychiatric disorder other than PTSD.  The examiner noted 
that one could not say that experiments were stressors if 
they never really occurred.  Therefore, basically, this 
examiner agreed with the VA examiner in December 1998, with a 
slight difference in the Axis I diagnosis, but certainly, the 
examiner noted the difference was not a major difference.  
The examiner diagnosed Axis I, delusional (paranoid) 
disorder; Axis II, personality disorder, not otherwise 
specified.

A.  A psychiatric disability, other than post-traumatic 
stress disorder (PTSD)

Based on the evidence, it is found that the veteran's 
psychiatric disability was first manifested many years after 
service.  Post service medical evidence show that the veteran 
was involved in an automobile accident in 1986.  Prior to 
this accident there is no medical evidence of a psychiatric 
disorder.  At a September 1986 VA examination, it was noted 
that the veteran suffered an automobile accident in January 
1986.  Since the accident, the veteran indicated that he 
could no longer work and was anxious, irritable and 
depressed.  He denied previous psychiatric history.  An 
examination report dated in 1988 from E.H., M.D., rendered 
diagnoses of post traumatic cervical myelopathy status post 
multiple cervical surgeries; moderate organic brain syndrome 
with associated psychiatric features; abnormal gait with both 
evidence of organic and functional component; no evidence of 
aphasia.  An examination dated December 1988, R.E.G., M.D., 
opined, when referring to the veteran's physical impairments, 
that the 1986 automobile accident was the cause of the 
veteran's present symptomatology.  He also indicated that the 
veteran suffered from PTSD, with conversion reaction, and 
also had post-traumatic seizure disorder, for which he took 
anti-convulsives.  December 1998 and July 1999 VA examiner's 
diagnosed Axis I, schizophrenia, undifferentiated type; Axis 
II, personality disorder, schizoid, paranoid; Axis I, 
delusional (paranoid) disorder; Axis II, personality 
disorder, not otherwise specified. 

There is no medical evidence of a nexus between the veteran's 
psychiatric disability and his period of active duty service.  
The medical evidence does not establish that the veteran had 
a psychiatric disorder at any time before 1986, many years 
after discharge from service, and the record does not 
establish that his pychiatric disorder is the result of an 
incident in service.  Consequently, the claim of service 
connection for a psychiatric disability (other than PTSD) 
must be denied.  

While the veteran and his family and friend may well believe 
that his psychiatric disability is related to service, as 
laypersons without medical expertise, they are not qualified 
to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for service connection for a psychiatric 
disability (other than PTSD) must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  PTSD

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, it is found that there is no objective evidence 
that the veteran "engaged in combat with the enemy", such as 
combat citations, badges, or other decorations indicative of 
combat engagement, and it is not contended otherwise.  The 
veteran claims that he was the subject of two deadly 
experiments while in the U.S. Army stationed in Korea.

There is medical evidence of a diagnosis of PTSD based on the 
veteran's automobile accident in 1986.  The veteran has not 
been assessed a PTSD diagnosis based on military service.  VA 
examinations dated December 1998 and July 1999 did not find a 
diagnosis of PTSD.  The July 1999 examiner specifically noted 
that in his opinion the veteran was not suffering from PTSD.  
It was the opinion of the examiner that the experiments that 
the veteran claims were conducted on him and others in the 
military were examples of delusional thinking and therefore, 
it was felt that the examiner was dealing with a psychiatric 
disorder other than PTSD.  One cannot say that experiments 
are stressors if they never really occurred.

Indeed, the only evidence that the veteran currently suffers 
from PTSD is the theory presented by the veteran himself.  
However, it is the province of trained health care 
professionals to enter conclusions, which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
is not competent evidence of a diagnosis of PTSD.  Likewise, 
the lay statements submitted on the veteran's behalf do not 
provide the necessary competent evidence of a current 
diagnosis.  Espiritu, supra. In the absence of competent 
evidence of a diagnosis of PTSD, service connection for PTSD 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a psychiatric 
disability, other than PTSD, is denied.

Entitlement to service connection for PTSD is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

